                          UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                   PEORIA DIVISION

 In Re:                                           Case No. 16-81154

 Mitchell J McNeil
                                                  Chapter 13
 Maribeth R McNeil

 Debtors.                                         Hon. Judge Thomas L. Perkins

                                 CERTIFICATE OF SERVICE

The undersigned does hereby certify that on September 15, 2021 a copy of the foregoing has
been duly electronically noticed to the following parties:

          Justin Raver, Debtors’ Counsel
          justin@barashlaw.com

          Marsha L Combs-Skinner, Trustee
          trusteecs@danville13.com

          Office of the U.S. Trustee
          ustpregion10.pe.ecf@usdoj.gov

And deposited in the United States mail, postage prepaid, addressed to the following parties:

          Mitchell J McNeil, Debtor
          311 W. 2nd Street
          Atkinson, IL 61235
Maribeth R McNeil, Debtor
311 W. 2nd Street
Atkinson, IL 61235
                            Respectfully Submitted,

                            /s/ Molly Slutsky Simons
                            Molly Slutsky Simons (OH 0083702)
                            Sottile & Barile, Attorneys at Law
                            394 Wards Corner Road, Suite 180
                            Loveland, OH 45140
                            Phone: 513.444.4100
                            Email: bankruptcy@sottileandbarile.com
                            Attorney for Creditor
